             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


CHARLES JACKSON, JR.,

                                        *
     Plaintiff,
                                        *



             V.                         *              CV 119-096
                                        *



EQUIFAX INFORMATION SERVICES,
LLC; TRANS UNION, LLC; and
                                        *
HARLEY-DAVIDSON MOTOR COMPANY,


     Defendants.



                                      ORDER




     Before       the   Court    is   the    remaining    appearing   parties'

stipulation of dismissal with prejudice as to Defendant Equifax

Information Services, LLC ("'Equifax").             All remaining appearing

parties signed the stipulation.             For the reasons set forth in the

Court's Order dated January 29, 2020 (Doc. 21), Federal Rule of

Civil Procedure 41(a)(I)(A)(ii) is a proper mechanism to dismiss

less than all parties to a lawsuit.

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITH


PREJtJDICE   as to      Defendant Equifax.       The    Clerk is DIRECTED   to

TERMINATE Defendant Equifax as a party to this case and any motions

pertaining to it.       Plaintiff and Defendant Equifax shall bear their

own costs and fees with respect to each other.
    ORDER ENTERED at Augusta, Georgia, this       day of January,

2020.




                                  J. RAN^L HALL/ CHIEF JUDGE
                                  UNIT^ STATES DISTRICT COURT
                                  "snUTTiERN DISTRICT OF GEORGIA
